Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Health and Hospitals Corporation, made after a hearing, which, inter alia, sustained charges of theft against petitioner and dismissed him from his position as a "senior store keeper”. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. On this record, the determination is supported by substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222, 231). Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.